Citation Nr: 0817483	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  03-34 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disorder to include post traumatic stress disorder (PTSD) and 
bipolar disorder.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for irritable bowel 
syndrome.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
psychiatric disability including PTSD and bipolar disorder.

5.  Entitlement to a rating in excess of 30 percent for 
shoulder and chest strain, right (major extremity).  
    


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney At Law
ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The veteran served on active duty from August to November 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from November 1999, December 2004 and August 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cheyenne, Wyoming.  The November 1999 rating 
decision denied service connection for psychiatric disorder 
(PTSD).  The December 2004 decision denied service connection 
for GERD and irritable bowel syndrome.    In May 2005 the 
Board remanded the claim for service connection for 
psychiatric disorder  for further development including a VA 
medical examination.  In that Remand the Board also directed 
the RO to separately adjudicate the veteran's claim for 
compensation for her acquired psychiatric disorder pursuant 
to 38 U.S.C.A. § 1151 (based on the allegation that the 
surgery and medical treatment she received for chest 
disability caused her current psychiatric disability).  The 
RO performed such adjudication in August 2007 by issuing a 
rating decision denying this claim.  In addition, the August 
2007 decision denied a rating in excess of 30 percent for 
right shoulder and chest strain.  The veteran subsequently 
appealed this decision and consequently, these two issues are 
also now on appeal before the Board.    


FINDINGS OF FACT

1.  The record does not contain corroborative evidence of the 
veteran's alleged sexual assault in service and it is not 
shown that any PTSD, bipolar disorder or other psychiatric 
disability is related to service or that psychosis became 
manifest in the first post-service year.   

2.  It is not shown that the veteran's pre-existing 
adjustment reaction to adolescence was aggravated by service.

3.  It is not shown that the veteran currently has GERD.

4.  It is not shown that the veteran currently has irritable 
bowel syndrome.

5.  The evidence reasonably establishes that the veteran's 
psychiatric disability diagnosed as adjustment disorder and 
mood disorder was proximately caused by VA error in relation 
to the veteran's chest surgeries. 

6.  It is not shown that the veteran's right arm motion is 
limited to 25 degrees on the side.    


CONCLUSIONS OF LAW

1.  Psychiatric disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107  (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  GERD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

3.  GERD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  The criteria for compensation under 38 U.S.C.A. § 1151 
for psychiatric disability have been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361, 17.32 (2007).

5.  The criteria for a rating in excess of 30 percent for 
right shoulder and chest strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code (Code) 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of her claims.  Regarding the 
veteran's claim for PTSD, a July 2002 letter from the RO 
explained what the evidence needed to show to substantiate a 
claim for service connection.  A subsequent June 2005 letter 
then listed specific sources of evidence of personal assault 
in service the veteran could submit or identify other than 
her service records.  The July 2002 letter also explained 
that VA would make reasonable efforts to help the veteran 
obtain evidence necessary to support her claim, including 
medical records, employment records or records from other 
federal agencies but that it was ultimately her 
responsibility to ensure that records were received by VA.  
The subsequent June 2005 letter then clarified that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Additionally, the   July 2002 letter 
also advised the veteran to submit any additional records 
that she thought would support her claim, which was 
essentially equivalent to asking her to submit any evidence 
in her possession.  The June 2005 letter then specifically 
asked her to submit any evidence in her possession. 

 Regarding the claims for service connection for 
gastroesophageal reflux disease and irritable bowel syndrome, 
a May 2004 letter explained what the evidence needed to show 
to substantiate the claims.   This letter also explained that 
VA would make reasonable efforts to help the veteran obtain 
evidence necessary to support her claim, including medical 
records, employment records or records from other federal 
agencies but that it was ultimately her responsibility to 
ensure that records were received by VA.  Additionally, the 
letter asked the veteran to submit any evidence in her 
possession pertinent to the claims.  In regard to all the 
service connection claims, a March 2006 letter provided 
notice regarding criteria for rating the disabilities at 
issue and effective dates of awards in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).

Regarding the veteran's claim for increase, a June 2007 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in her possession pertaining to her 
claim.  

The Board notes that although the VCAA notice provided 
regarding the veteran's claim for increase did not meet all 
of the specific notice requirements pertaining to increased 
rating claims recently outlined in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the veteran was not prejudiced by 
this lack of specificity as her communications have indicated 
that she has actual knowledge of the applicable rating 
criteria for her right shoulder strain.  In particular, her 
August 2005 statement indicating that her arm motion was 
limited to 25 degrees or less from the side showed that she 
had specific knowledge of the rating criteria, which would 
allow for a higher (40 percent) rating for this disability.  
See 38 C.F.R. § 4.71a, Code 52101, Vazquez, 22 Vet. App. 37 
(2008).  Also, she has been given an ample opportunity to 
identify any evidence that might be pertinent to the rating 
assigned and the RO has obtained the available pertinent 
evidence.  She has not identified any additional evidence 
pertinent to this. claim.  Additionally, she was specifically 
provided with a right shoulder/chest VA examination in May 
2007.  Not only did these examinations produce pertinent 
objective medical findings, they also gave the veteran an 
opportunity to report the specific symptoms she was 
experiencing.  Thus, although the veteran was not provided 
notice of the specific, applicable criteria for rating 
cervical spine disability in a notice letter (see Vazquez, 22 
Vet. App. 37 (2008)), she has shown actual knowledge of this 
criteria and a complete record was developed for purposes of 
assigning an appropriate rating for this disability.  The 
Board does not find that more specified notice to the veteran 
would have resulted in any additional pertinent evidence 
being produced.  Accordingly, the lack of specificity did not 
prejudice the veteran as it did not affect the essential 
fairness of the adjudication.  See Sanders v. Nicholson, 487 
F. 3d 881 (Fed. Cir. 2007). 

Regarding the veteran's section 1151 claim, given the 
favorable outcome detailed below, an assessment of VA's 
duties under the VCAA is not necessary.
  
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  She is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The veteran was also provided 
with a PTSD based on personal assault questionnaire in 
conjunction with the June 2005 VCAA notice letter, thus 
giving her the opportunity to report with specificity any in-
service incidents, which she believed contributed to her 
PTSD.   Additionally, the veteran was provided with VA 
examinations pertaining to her claim for PTSD and her claim 
for increase.   

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
veteran's claims for service connection for gastroesophageal 
reflux disease and irritable bowel syndrome.  An examination 
or opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case it is not established that the veteran had 
gastroesophageal reflux, irritable bowel syndrome, or 
symptoms of either disease in service.  Also, although the 
veteran specifically alleged that she has current 
gastrointestinal symptoms secondary to morphine use (related 
to her Section 1151 compensated chest disability), the 
medical evidence of record does not support this contention.  
Notably, a contemporaneous April 2006 VA progress note shows 
that the veteran reported no negative side effects to 
morphine or to her other medication (effexor).  Thus, the 
Board does not find the veteran's complaints of 
gastrointestinal distress related to morphine use credible 
and in turn does not find that the record contains competent 
evidence of current GERD or irritable bowel syndrome or 
symptoms thereof.  Accordingly, a VA examination is not 
necessary.    

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

Service personnel records reveal that the veteran enlisted on 
August 21, 1973.  A September 1973 order showed that the 
veteran was reassigned for remedial training.  An October 19, 
1973, letter of reprimand indicated that on October 10, 1973, 
the veteran took it upon herself to go to her quarters 
without going on sick call or obtaining the consent of a 
doctor.  She was unable to give any valid reason for her 
actions.  It was noted that the veteran had told the bay 
leader that she had received authorization to go to her 
quarters but that in reality such authorization had not been 
provided.  The veteran's action was found to constitute 
negligence and willful violation of her Company's policies.  
A subsequent October 30, 1973, memo indicated that action was 
being initiated to discharge the veteran from the Army.  It 
was noted that during the first four weeks of basic training 
the veteran showed no improvement in area maintenance or 
personal appearance.  She also exhibited a quarrelsome 
attitude with fellow platoon mates and a hostile attitude 
with superiors when counseled about her shortcomings.  As a 
result, she was assigned to the Special Training Company 
during her fifth week of basic training.  While at Special 
Training Company, she made no improvement in her area 
maintenance or personal appearance, and in fact on occasion 
refused to improve herself and details when specific failures 
were pointed out to her.  The letter of reprimand she 
received on October 19, 1973, was also noted.  For obvious 
substandard performance, poor relations with peers and 
superiors, lack of responsibility, lack of motivation and 
lack of response to counseling, it was recommended that she 
be discharged from the Army.  The veteran was then discharged 
on November 14, 1973.  

Service medical records reveal that on June 1973 pre-
enlistment examination the veteran's abdomen and viscera were 
found to be normal but psychiatric functioning was not found 
to be normal.  It was noted that she had had two brief 
hospitalizations for "adjustment reaction of adolescence."  
A June 1973 letter from the Medical Director from the 
hospital elaborated on these hospitalizations, indicating 
that the veteran was hospitalized from May 14, 1973, to May 
19, 1973, and from May 25, 1973, to June 2, 1973, and that 
both hospitalizations were for essentially the same problem.  
The veteran lived in a family with many problems and which 
presented the contradiction of being both highly structured 
and yet without essential controls.  In rebellion the veteran 
ran away from home and was picked up by friends and 
hospitalized presumably for study but actually to permit the 
family situation to quiet down.  The second hospitalization 
was precipitated by a short depression when the veteran was 
faced with the difficulties of leading an independent 
existence.  In both instances the psychological evaluation 
showed her to be a quiet, introverted girl who communicated 
poorly and a schizophrenic diagnosis was specifically 
excluded.  A final diagnosis of adjustment reaction of 
adolescence was made.  Subsequent to hospitalization the 
relationship to her parents was considerably improved and her 
prognosis was considered very good.  A subsequent July 1973 
pre-enlistment psychiatric evaluation indicated that the 
veteran was an 18 year old high school graduate who wanted to 
enlist in the Army as a nursing student.  She hoped to 
possibly make the service a career.  It was noted that she 
had been hospitalized twice for depression secondary to some 
family difficulties but since that time she had been doing 
well, working as a waitress.  On examination she was oriented 
to all spheres without any hallucinations or delusions.  Her 
judgment and insight were adequate and her mood and affect 
were appropriate.  The diagnosis was adjustment reaction to 
adolescence.   On her August 1973 report of medical history, 
the veteran indicated that she had had prior stomach, liver 
or intestinal trouble.  A November 1973 progress note showed 
that the veteran was rather indifferent to going to see 
medical personnel but she had been ordered to do so by her 
Lieutenant.  She had a mild stomach ache but denied any 
auditory or visual difficulties.  

A July 1989 mental health consultation showed that the 
veteran was complaining of nightmares.  There was no thought 
disorder noted but she was noted to be dealing with the 
problems with her chest with withdrawal, some passive 
aggressiveness and humor.  

August 1989 radiological testing of the abdomen produced a 
diagnostic impression of decreased amounts of stool and gas 
in the colon, possible cholelithiasis.

In September 1989 the veteran filed a claim for service 
connection for improperly performed surgical procedures on 
the chest at the Denver VA Medical Center (VAMC).  She noted 
that the procedures had left her with scars and disfigurement 
and had required additional surgical corrections due to 
infections that occurred.   She also indicated that she had 
to have counseling for mental problems that had arisen from 
the procedure.     

A January 1990 psychiatric discharge summary shows that the 
veteran was hospitalized for 8 days for depression.  It was 
noted that she had experienced increasing depression two 
weeks prior to admission, which progressed to significant 
suicidal ideation.  One week prior to admission the veteran 
tried to drink a cup of bleach and the night before admission 
she tried to set herself on fire.  On admission the veteran 
was hearing condemning and commanding voices.  It was also 
noted that she had had a bilateral mastectomy and that there 
was significant scarring of both breasts, loss of nipple of 
the right breast and significant weakness of the left upper 
arm secondary to loss of the pectoral muscle.  She was 
treated with Lithium and Doxepin.  

A February 1990 neurological examination noted that the 
veteran had been hospitalized in mid January with psychosis, 
depression and suicidal ideation.  The diagnosis at the time 
was bipolar disorder and the veteran was started on Lithium 
and Doxepin.  The medications were subsequently discontinued 
as they were believed to be causing headaches. 

A June 1992 VA examination described the veteran's surgical 
history in regard to her chest.  It noted that the veteran 
had initially developed large masses in both breasts, which 
were followed for a number of years with physical 
examination, mammography and needle biopsies.  Finally in 
1989 she underwent bilateral mastectomy at the Denver VA 
Hospital with immediate reconstruction with Silicone Jel 
implants.  She had had a long protracted course of 
complications following her surgery, due to wound infections, 
dehiscence and necrosis of both areolae. After a three month 
convalescence in the hospital, with treatment consisting of 
antibiotics, packings and drainages, she was discharged to 
home.  Several days to a week or so following discharge, she 
again had a wound dehiscence and required ongoing cure with 
packings and treatments of the sinus tract, particularly on 
the left side of her chest.  With the ongoing problems she 
underwent a reconstruction with in 1990 with new implants, 
again at the Denver VA and was able to be discharged three 
days following her operation.  Because of ongoing pain and 
also concerns that she may have ruptured her Silicone gel 
implants she underwent removal of her breast implants in 
February 1992.  

An August 1995 rating decision granted section 1151 
compensation for impairment of the pectoral muscle left with 
limitation of motion (rated 20 percent), scar left breast 
(rated 10 percent) and scar right breast (rated 10 percent).  
The decision indicated that the evidence showed that the 
veteran suffered complications as a result of nonservice 
connected mastectomy, which resulted in impairment of the 
pectoral muscle, left, with limitation of motion as well as 
residual scars, which were tender on examination.  

An October 1995 private progress note shows that the veteran 
was transferred from the  VA Medical Center with chief 
complaints of bipolar disorder, depression and hearing 
voices.  The clinical impression was bipolar affective 
disorder with auditory hallucinations and the veteran was 
admitted for inpatient treatment.  

A May 1996 rating decision granted an increased (30 percent) 
rating for injury to the left pectoral muscles.  

An October 1996 VA medical certificate showed that the 
veteran was complaining of depressed mood with very frequent 
crying spells and poor sleep for the past month.  She also 
complained of auditory hallucinations that were religious in 
nature.  The veteran was transferred for an inpatient 
behavioral health evaluation and was subsequently 
hospitalized at the Denver VAMC from October 25, 1996 to 
November 19, 1996.  

A November 1996 private psychiatric discharge summary shows 
that the veteran was hospitalized from October 25, 1996 to 
November 19, 1996.  The discharge diagnoses were Bipolar 
Disorder and rule out PTSD.    December 1996 to April 1997 
progress notes show continued mental health outpatient 
treatment.  

A March 1997 rating decision granted entitlement to section 
1151 compensation for shoulder and chest strain, right, based 
on a VA examiner's finding that it appeared that the 
veteran's right shoulder condition was related to the 
extensive surgical treatment she received to both breast 
areas, including the right side.          

An April 1998 mental health progress note from a VA treating 
psychiatric nurse specialist indicated that the veteran had 
completed a PTSD screening.  Diagnoses included adjustment 
disorder with depressed mood secondary to a medical 
condition, PTSD due to childhood and military and civilian 
adulthood rape and dysthymia.  The veteran told the 
psychiatric nurse specialist about being raped on a base in 
Alabama while walking at night.  She was jumped from behind 
and held face first to a tree and sodomized.  She told her 
drill sergeant but was told that nothing could be done.  She 
saw the man's arms and knew that he was black but did not see 
his face.  She had been sexually abused in childhood by her 
step-grandfather and had later been raped after service by 
two men over the course of eight hours while held at gun 
point.  The veteran indicated that she had dealt with these 
issues while receiving substance abuse treatment both on an 
inpatient and outpatient basis.  The nurse specialist 
indicated that currently the diagnoses were dysthymia, PTSD 
and adjustment disorder and the main precipitator was the 
awful consequences of the health problems she experienced 
since she had mastectomy surgery.     

On May 1998 VA mental health examination, the pertinent 
diagnoses were major depressive disorder, PTSD from 
childhood, history of bipolar disorder.  It was noted that 
the veteran was being followed for major depressive syndrome 
and PTSD from childhood and that she was also attempting to 
deal with both acute and extremely chronic pain syndrome 
secondary to a mastectomy with significant complications of 
infections and non-healing ribs and sternum, secondary to a 
gangrenous infection, leading to removal of many of her ribs.  
The veteran's chief complaint was continued loss of sleep 
secondary to pain, difficulty with ambulation secondary to 
pain and chronic pain making her life quite uncomfortable.

VA treatment notes from February 1998 to January 2003 show 
ongoing treatment for mental health disability.  Diagnoses 
included PTSD from childhood sexual abuse and military and 
civilian rape, dysthymia, major depressive disorder with 
history of psychotic features, history of bipolar disease and 
chronic adjustment disorder secondary to chronic pain 
syndrome.  A June 1998 progress note from the nurse 
specialist indicated that the veteran reported that she was 
experiencing the smell of necrotic tissue like in 1998 when 
her breast tissue was indeed necrotic.  A June 1998 treating 
social worker's progress noted the aforementioned diagnoses 
including adjustment disorder with depressed mood secondary 
to acute and chronic pain from mastectomy sequelae and found 
that the veteran certainly had significant pain.  A March 
1999 progress note showed that the veteran had developed a 
hives reaction after an interview with a representative from 
VFW regarding her claim for PTSD.  The interview necessitated 
a renewed recall of the rape during her military service and 
other sexual abuse that she suffered.  The  veteran thought 
that the interview likely caused the hives secondary to her 
increased anxiety and PTSD symptoms. 

An August 1998 private psychiatric inpatient discharge 
summary shows that the veteran was hospitalized from August 
1, 1998, to August 5, 1998, for acute psychosis.  

An October 1998 private psychiatric evaluation produced a 
diagnostic impression of Bipolar Disorder, most recent 
episode of depression, in partial remission.  The veteran 
reported that while she was in basic training she observed an 
assault carried out by two soldiers against a female recruit.  
She reported this assault and as a result, she was involved 
with subsequent legal proceedings against the two soldiers.  
Following the conclusion of the court hearing in which the 
soldiers were found guilty, she was offered an opportunity 
for an honorable discharge from the Army.  She accepted this 
offer and was discharged after only three months of active 
duty.  

A May 1999 upper GI series showed that the esophagus, stomach 
and small bowel were all of normal contour and motility with 
the exception of a focal mound of edema with a central 
puntate collection of barium at the pyloris or proximal 
duodenum on a single image.  The diagnostic impression was 
possible duodenal ulcer and otherwise unremarkable study.  

A December 1999 private psychological evaluation produced a 
pertinent diagnostic assessment of major depressive disorder, 
recurrent, moderate severity.  

A February 2000 VA psychological examination produced a 
diagnostic assessment of bipolar disorder.  The veteran 
reported that she felt that her depression and mood problems 
were secondary to her chronic pain as a result of the 
bilateral mastectomies and subsequent complications due to 
infection, which she had.   The examiner opined that the 
veteran showed signs and symptoms consistent with bipolar 
disorder and that she vacillated between hypomania and 
depression.  
A December 2000 Social Security Administration (SSA) decision 
found that the veteran was entitled to SSA disability 
benefits as of October 20, 1997.  The decision found that the 
medical evidence established that the veteran suffered from 
degenerative disc disease, osteomyelitis, hepatitis C, status 
post mastectomy with terrible sequelae, bipolar disorder, 
PTSD, substance abuse and psychosis.   
An October 2001 VA discharge summary shows that the veteran 
was hospitalized for 6 days for a cholecystectomy.   

VA mental health records from April 2004 to June 2007 show 
pertinent diagnoses of PTSD from childhood sexual abuse and 
military and civilian rape, PTSD secondary to childhood and 
military sexual trauma, dysthymia, major depressive disorder 
with history of psychotic features, history of bipolar 
disease and chronic adjustment disorder secondary to chronic 
pain syndrome.
 
In a July 2005 stressor statement the veteran indicated that 
in August 1973 while she was in basic training she went out 
on her first base pass to a bowling alley.  Two men grabbed 
her near the bowling alley, took her to a nearby wooded area, 
and raped and sodomized her.  Afterward an African American 
girl found her and cleaned her up.  She was covered in blood 
from the waist down.  

In an August 2005 statement the veteran reported that her 
shoulder and chest strain, right (major extremity) 
intensified with colder temperatures and that her arm motion 
was limited to 25 degrees or less from the side.  This 
statement was considered by the RO to be a new claim for 
increase for the service connected right shoulder disability. 

In a March 2006 Form 9 the veteran's representative indicated 
that the record contained numerous prescriptions for the 
veteran's service connected disabilities including morphine 
and that morphine could cause nausea, vomiting and other 
gastrointestinal problems associated with GERD.  The veteran 
had made numerous complaints to her treating VA physician's 
regarding the gastroesophageal problems she experienced due 
to her medications and medical treatment and she requested 
that she be provided a medical examination and opinion as to 
the etiology of her current gastroesophageal reflux disease 
disability.  She also felt that the GERD was secondary to 
PTSD, which she felt should be service connected.  The 
representative also indicated that the veteran had a current 
irritable bowel syndrome disability.  He noted that one of 
the main side effects of morphine was constipation and that 
she requested a medical examination to determine the etiology 
of her current irritable bowel syndrome.  

An April 2006 VA progress note shows that the veteran was 
being seen every 30 days for monitoring of Morphine therapy.  
The veteran continued to state that all medications worked 
extremely well for her and she noted no negative side 
effects.

In an April 2007 opinion, a VA examining psychologist 
conducted a review of the veteran's C-file and clinical 
interview of the veteran.  The psychologist found no evidence 
of any behavior change that might constitute supportive 
evidence for the occurrence of a sexual assault.  According 
to the information in the veteran's  personnel record, her 
behavior was consistent throughout her term of service.  The 
examiner noted statements by the veteran's commanding officer 
referring to the consistency of the veteran's behavior during 
the first 4 weeks of military service, followed by other 
written descriptions of her behavior as consistent.  On 
interview, the veteran acknowledged that she had been 
systematically abused in childhood.  She had been the victim 
of Munchausen's by proxy in that her mother had intentionally 
inflicted abuse upon her on a regular basis so that she would 
require medical care.  The veteran had received surgery after 
service that had resulted in poorly healing wounds and 
infections that continued to afflict her to include chronic 
pain and physical limitations.  On interview, when the 
veteran discussed the reported military sexual trauma, she 
did not display any physiological distress, nor endorse any 
psychological distress related to the event.  She did not 
endorse nightmares, flashbacks or intrusive memories of the 
event.  Therefore, her presentation was not consistent with a 
diagnosis of PTSD related to the reported military sexual 
assault.  Based upon the evidence available to the examiner, 
the significant trauma that had been experienced by the 
veteran both prior to and after service were likely to be the 
basis of any PTSD that was present.  It was less likely than 
not that the veteran's PTSD, as diagnosed of record, was 
related to any service event because 1) there was no 
evidence, other than the veteran's statements, that trauma 
had occurred in service and 2) the veteran denied that she 
experienced any reexperiencing symptoms related to the 
alleged military sexual assault, at least one of which is 
required to meet the diagnostic criteria for PTSD.  

Regarding Bipolar Mood Disorder, the examiner noted that 
mental health treatment providers of record did not 
consistently concur with this diagnosis.  The most recent 
treatment provider reported a diagnosis of Major Depressive 
Disorder with a history of psychotic features, and the 
current treatment administered was effexor, an 
antidepressant, rather than a mood stabilizer, which would 
have been more consistent with a diagnosis of Bipolar 
disorder.  Since the record was ambivalent, the examiner 
assigned a diagnosis of Mood Disorder NOS.  The examiner 
noted that it was common for a mood disorder to accompany 
PTSD, and there was likely a relationship between these two 
diagnoses.  The veteran also reported that at least one first 
degree relative had a mood disorder so it was likely that the 
veteran was biologically predisposed to develop a mood 
disorder upon exposure to chronic stress.  The record 
indicated that the veteran was hospitalized for depression 
prior to service and the chronic stress she experienced 
included systematic abuse in childhood and the debilitating 
results of her failed surgery.  Therefore, it was likely that 
her mood disorder existed prior to service and was more 
likely causally related to chronic stress and her likely 
inherited predisposition rather than to any event of record 
that may have occurred during her 2 months and 24 days of 
service.  The examiner's final diagnostic assessments were 
PTSD, by history and Mood Disorder NOS.  

On May 2007 VA orthopedic examination the diagnosis was right 
shoulder and chest strain secondary to mastectomy.  The 
veteran reported that she had chronic constant pain in the 
right pectoralis area anteriorly.  Also, since a fall in her 
bathroom she had had pain in the right scapular area.  The 
veteran said that she continued to have decreased range of 
motion of the right shoulder and the range of motion 
decreased during the winter months.  She had constant pain in 
the anterior aspect of the right pectoralis area of the 
surgical mastectomy scars.  If she lifted her arm up to 
shoulder height at times she would have a shooting pain into 
the right arm.  She estimated that she could comfortably lift 
about two pounds with the right arm.  She was no longer able 
to cook commercially and she could not clean her house.  She 
would not buy liquids larger than quart sized to avoid 
lifting greater amounts of weight and she hired someone to do 
her yard work.  She would do small loads of laundry to 
decrease the amount of weight.  She also limited her driving 
to about 60 miles because of the necessity to hold the right 
arm up on the steering wheel for longer periods of time 
increased her pain.  Physical examination showed five 
separate scars on the anterior and lateral right chest wall.  
The central mastectomy scar was tender to palpation.  On 
strength testing of the right humerus, the veteran had 
symmetrical muscle strength as compared with the left.  When 
keeping her arm down at her side, her strength of the 
shoulder girdle muscles was fair.  There was some mild 
decrease in this strength due to some loss of pectoralis 
muscle.  On range of motion testing of the right shoulder, 
the veteran manifested pain at 60 degrees of abduction with 
complete abduction to 64 degrees.  She manifested pain at 60 
degrees forward flexion with full forward flexion ending at 
67 degrees.  She had 22 degrees of external and 41 degrees of 
internal motion with pain again limiting her motion at the 
end.  She was not able to abduct the right arm to 90 degrees 
to measure in a standard position external and internal 
rotation.  After repetitive motion she had 52 degrees of 
abduction, 70 degrees of forward flexion, 18 degrees of 
external motion, and 37 degrees of internal motion with again 
pain manifested at the end of each of these range of motion 
tests.  The examiner could not describe without speculating 
additional limitations to range of motion occurring during 
flare-ups of the right chest and shoulder.  

In a June 2007 letter a friend of the veteran indicated that 
the veteran had lost more of her upper body strength and was 
in continued pain.  She had had to pay someone to drive her 
around and to help her clean house.  She was more easily 
upset and was house bound the majority of the time due to the 
weather and how if affected her body.  

In a July 2007 letter, another friend of the veteran 
indicated that she had known the veteran since 1992.  During 
that time frame she had seen her go from being active and 
healthy into a state of being unable to perform many day to 
day operations.  She was consistently losing weight, was 
unable to drive if the wind was blowing too hard and required 
more than 10 hours sleep per day.  She had a limited amount 
of strength to open and close jars, get herself in and out of 
the tub and carry in groceries.  She had not been able to 
attend special events due to not being able to drive due to 
wind or being too weak to attend and was thus losing out on 
social contact.  More generally, she was continually being 
challenged with issues of survival and maintaining her life.  

In an August 2007 statement the veteran indicated that just 
after the rape occurred in service outside the bowling alley, 
she walked down the hill from the woods and encountered a 
woman named Debra, whose father was an officer.  She told 
Debra what happened and Debra brought her back to the 
barracks and cleaned her up.  The veteran indicated that she 
did not know if she told anyone about the rape at the time 
but if she did she would have told her drill sergeant. 

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed, chronic disabilities, including psychosis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor. Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

Effective March 7, 2002, during the pendency of the veteran's 
claim of service connection for PTSD, 38 C.F.R. § 3.304(f) 
was amended to include provisions specifically relating to 
PTSD related to sexual assault.  Under these provisions, if a 
post-traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in- service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, all three of 
the following factors must be shown:  
(1) disability/additional disability, (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 relating to 
section 1151 claims was promulgated for claims filed on or 
after October 1, 1997, such as this appellant's claim 
(received in August 2000).  See 69 Fed. Reg. 46,426 (Aug. 3, 
2004) (codified as amended at 38 C.F.R. § 3.361 (2007)).  In 
determining whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).  To establish causation, the evidence must show 
that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  Additional 
disability or death caused by a veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination. 
 38 C.F.R. § 3.361(c)(1).  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 
38 C.F.R. § 17.32.  Minor deviations from the requirements of 
38 C.F.R. § 17.32 that are immaterial under the circumstances 
of a case will not defeat a finding of informed consent.  
38 C.F.R. § 3.361(d)(1).
Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings, however, are 
appropriate in an increased-rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

GERD and Irritable Bowel Syndrome

The evidence of record does not establish that the veteran 
currently has GERD or irritable bowel syndrome as there is no 
competent evidence of record that either disability is 
present.  More specifically, there are no medical findings of 
record showing a current diagnosis of GERD or irritable bowel 
syndrome or other gastrointestinal disability.  The veteran 
is competent to testify regarding digestive symptoms she 
experienced but is not competent to make a medical diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, in the absence of proof of current disability, in the 
form of competent medical evidence that such disability 
exists, there can be no valid claim of service connection for 
either GERD or irritable bowel syndrome.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Also, as mentioned above, 
a VA medical examination is not necessary in regard to either 
of these claims.  Thus, given that the record contains no 
competent evidence of current GERD or irritable bowel 
syndrome, the preponderance of the evidence is against these 
claims and they must be denied.   

Service connection for PTSD and bipolar disorder

The veteran alleges that she has PTSD and/or bipolar disorder 
as a result of a sexual assault that took place outside of a 
bowling alley in service.  There is at least some evidence of 
a current diagnosis of PTSD that has at least been generally 
linked to this reported stressor event in service.  There is 
also some evidence of a diagnosis of bipolar disorder.  The 
evidence does not establish that this reported stressor 
occurred, however, as the record does not contain any 
corroborative evidence of it.  The veteran did mention an 
individual who helped care for her after the assault and also 
a superior who she may have told about the assault soon after 
it happened, but she did not submit any statements from these 
individuals and did not identify them with sufficient 
specificity for VA to attempt to contact them.  Nor has the 
veteran identified any other sources of information that 
might show more contemporaneous evidence of the assault such 
as records from law enforcement authorities, rape crisis 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  

Additionally, in his April 2007 opinion, the VA examining 
psychologist found no evidence of any behavior change that 
might constitute supportive evidence for the occurrence of a 
sexual assault in service.  According to the information in 
the veteran's personnel records, her behavior was consistent 
throughout her term of service.  The examiner also noted 
statements by the veteran's commanding officer referring to 
the consistency of the veteran's behavior during service 
along with other written descriptions of her behavior as 
consistent.  The examiner concluded that it was less likely 
than not that the veteran's PTSD, as diagnosed of record, was 
related to any service event because there was no evidence, 
other than the veteran's statements, that trauma had occurred 
in service and the veteran denied that she experienced any 
reexperiencing symptoms related to the alleged military 
sexual assault, at least one of which is was required to meet 
the diagnostic criteria for PTSD based on that reported 
stressor.

The veteran has also been diagnosed as having bipolar 
disorder.  The evidence of record, however, does not 
establish that such disorder was manifest in service or is 
otherwise related to service.  The record does show that the 
veteran had some level of psychiatric problems on entry to 
service as she was diagnosed as having an adjustment reaction 
of adolescence.  The record, however, does not show a 
diagnosis of bipolar disorder at that time or at any other 
time during service.  Nor does it show that there was any 
aggravation of the pre-existing adjustment disorder.  
Additionally, there is no medical evidence of record showing 
any relationship between any current bipolar or other mood 
disorder and the veteran's military service to include any 
assault that may have occurred therein.  To the contrary, the 
April 2007 examiner noted that the record indicated that the 
veteran was hospitalized for depression (i.e. the adjustment 
reaction to adolescence) prior to service and the chronic 
stress she experienced included systematic abuse in childhood 
and the debilitating results of her failed surgery.  
Therefore, it was more likely that her mood disorder was 
causally related to chronic stress and her likely inherited 
predisposition (as she had a family member with mood 
disorder) rather than to any event of record that may have 
occurred during her 2 months and 24 days of service.  
Additionally, although the veteran has had some periods where 
she experienced symptoms of psychosis, such was not shown 
during the first post service year so as to warrant 
presumptive service connection.  See 38 C.F.R. § 3.307, 
3.309.  

Given that the record does not contain corroborative evidence 
of the veteran's assault in service or a link between bipolar 
or other mood disorder and military service; given that 
psychosis did not become manifest in the first post-service 
year; given that the April 2007 VA examiner found that it was 
less likely than not that any PTSD was related to the 
veteran's service including the alleged sexual assault 
therein; given that the evidence does not establish any 
aggravation of the veteran's pre-existing adjustment reaction 
to adolescence in service; and given that the examiner also 
found that it was likely that the veteran's mood disorder was 
more likely causally related to chronic stress and her likely 
inherited predisposition, service connection for PTSD, 
bipolar disorder or other mood disorder is not warranted.  
The preponderance of the evidence is against this claim and 
it must be denied.  

Section 1151 claim for psychiatric disorder

At the outset the Board notes that by awarding section 1151 
compensation to the veteran for the residuals of her chest 
surgeries, the RO has already made an explicit finding that 
VA was at fault in their provision of medical care to the 
veteran in conjunction with these surgeries.  As this finding 
was both appropriate and final, it is thus already 
established for purposes of the veteran's 1151 claim for 
psychiatric disorder that VA was at fault in the provision of 
medical care relating to the veteran's chest and that this 
fault proximately caused the veteran's current chest and 
shoulder disability.  Thus, the remaining question to be 
decided is whether this fault also caused any current 
psychiatric disability.  

In this regard, records from the veteran's treating 
psychiatric nurse specialist and treating social worker from 
1998 to 2007 consistently show an Axis I diagnosis of chronic 
adjustment disorder secondary to the resulting chronic pain 
from these surgery residuals.  Also, the psychiatric nurse 
specialist specifically noted that the main precipitator of 
the veteran's pathology was the awful consequences of the 
health problems she had experienced since she had had 
mastectomy surgery.  Further the April 2007 VA examiner 
specifically found that the veteran's mood disorder was 
causally related to chronic stress, specifically including 
the debilitating results of her failed surgery.   Accordingly 
the Board finds that the weight of the evidence establishes 
that the veteran has a psychiatric disorder caused by her 
chronic pain and other chest surgery residuals.  Further the 
Board finds that because the chain of causation is clearly 
unbroken (i.e. the surgeries led directly to the disability 
and pain, which led directly to the psychiatric pathology), 
it is reasonably established that the VA's fault in relation 
to the chest surgeries proximately caused the veteran's 
psychiatric disorder diagnosed as adjustment disorder and 
mood disorder.  Accordingly, the preponderance of the 
evidence is in the veteran's favor and section 1151 
compensation for psychiatric disability to include adjustment 
disorder and mood disorder is warranted.  

Rating in excess of 30 percent for right shoulder and chest 
strain

As the veteran's right shoulder and chest strain is currently 
rated as 30 percent disabling, the focus of this analysis is 
whether a rating in excess of 30 percent is warranted.  The 
strain is rated 30 percent disabling under 38 C.F.R. § 4.71a, 
Code 5201.  Under Code 5201, a 30 percent evaluation may be 
assigned for limitation of motion of the arm of the major 
extremity midway between the side and shoulder level and a 40 
percent rating may be assigned if motion is limited to 25 
degrees from the side.  In the instant case, there is no 
evidence of record showing that the veteran's right arm 
motion is limited to 25 degrees from the side.  To the 
contrary, the May 2007 VA examination found that the veteran 
had complete right arm abduction of 64 degrees with pain at 
60 degrees.  Further, although the veteran has alleged that 
her range of motion is worse in cold weather, the record does 
not contain any medical evidence showing that such cold 
weather would result in 25 degrees or less of abduction.  
Accordingly, there is no basis for assigning a rating in 
excess of 30 percent under Code 5201.

Additional factors that could provide a basis for an increase 
have also been considered; however, the evidence does not 
show that the veteran has functional loss beyond that 
currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. 
Brown 8 Vet. App. 202 (1995).  Notably, even after repetitive 
motion the veteran still had 52 degrees of abduction.  Also, 
although the veteran does clearly have some functional loss 
in that she can no longer cook commercially, has to hire 
someone to clean and do yard work, is limited in how far she 
can drive and has increased difficulty during certain weather 
conditions, she can still take care of her basic activities 
of daily living and is able to do some chores such as laundry 
and shopping.  Accordingly, a rating of 30 percent 
(essentially reflecting moderately severe limitation of 
motion of the dominant arm) adequately compensates the 
veteran for her functional loss.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Nothing in the 
record, however, reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
right shoulder and chest disability.  38 C.F.R. § 3.321.  
Although it appears that the veteran may no longer be able to 
cook commercially, it is not shown that her right shoulder 
and chest disability markedly interferes with her ability to 
perform other substantially gainful employment.

Given that a rating in excess of 30 percent is not warranted 
on a schedular or extraschedular basis, the preponderance of 
the evidence is against this claim and it must be denied.  





(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for psychiatric disorder to 
include post traumatic stress disorder (PTSD) and bipolar 
disorder is denied.

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) is denied.

Entitlement to service connection for irritable bowel 
syndrome is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
psychiatric disability is granted.    

Entitlement to a rating in excess of 30 percent for shoulder 
and chest strain, right (major extremity) is denied.    



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


